991 So. 2d 1002 (2008)
Rex DITTO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-915.
District Court of Appeal of Florida, Fourth District.
October 1, 2008.
Rex Ditto, West Palm Beach, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. See Iacono v. State, 930 So. 2d 829 (Fla. 4th DCA 2006) (defendants are bound by the statements they make during the plea colloquy and cannot have a plea set aside by subsequently alleging that they were not truthful during plea hearing); Gidney v. State, 925 So. 2d 1076 (Fla. 4th DCA 2006) (in postconviction proceedings, defendant cannot go behind a plea to raise issues that were known when he entered the plea).
STONE, WARNER and DAMOORGIAN, JJ., concur.